UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21462 Tortoise Energy Infrastructure Corporation (Exact name of registrant as specified in charter) 11550 Ash Street, Suite 300, Leawood, KS 66211 (Address of principal executive offices) (Zip code) Terry Matlack Diane Bono 11550 Ash Street, Suite 300, Leawood, KS 66211 (Name and address of agent for service) 913-981-1020 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:February 28, 2017 Item 1. Schedule of Investments. Tortoise Energy Infrastructure Corporation SCHEDULE OF INVESTMENTS (Unaudited) February 28, 2017 Shares Fair Value Master Limited Partnerships - 178.4%(1) Crude Oil Pipelines - 40.9%(1) United States - 40.9%(1) Enbridge Energy Partners, L.P. $ Genesis Energy L.P. Plains All American Pipeline, L.P. Shell Midstream Partners, L.P. Sunoco Logistics Partners L.P. Tesoro Logistics LP Natural Gas/Natural Gas Liquids Pipelines - 61.5%(1) United States - 61.5%(1) Dominion Midstream Partners, LP Energy Transfer Equity, L.P.(2) Energy Transfer Partners, L.P. Enterprise Products Partners L.P. EQT Midstream Partners, LP ONEOK Partners, L.P. Spectra Energy Partners, LP Tallgrass Energy Partners, LP Natural Gas Gathering/Processing - 41.1%(1) United States - 41.1%(1) Antero Midstream Partners LP DCP Midstream Partners, LP EnLink Midstream Partners, LP MPLX LP Noble Midstream Partners LP Rice Midstream Partners LP Western Gas Partners, LP Williams Partners L.P. Refined Product Pipelines - 34.9%(1) United States - 34.9%(1) Buckeye Partners, L.P. Holly Energy Partners, L.P. Magellan Midstream Partners, L.P.(3) Phillips 66 Partners LP Valero Energy Partners LP Total Master Limited Partnerships (Cost $2,089,212,363) Preferred Stock - 2.7%(1) Natural Gas Gathering/Processing - 1.6%(1) United States - 1.6%(1) Targa Resources Corp., 9.500%(2)(4) Oil and Gas Production - 1.1%(1) United States - 1.1%(1) Anadarko Petroleum Corporation, 7.500%, 06/07/2018 Total Preferred Stock (Cost $34,493,312) Short-Term Investment - 0.0%(1) United States Investment Company - 0.0%(1) Government & Agency Portfolio - Institutional Class, 0.47%(5) (Cost $197,137) Total Investments - 181.1%(1) (Cost $2,123,902,812) Interest Rate Swap Contracts - (0.0)%(1) $15,000,000 notional - net unrealized depreciation ) Other Assets and Liabilities - (0.3)%(1) ) Deferred Tax Liability - (35.7)%(1) ) Credit Facility Borrowings - (8.0)%(1) ) Senior Notes - (26.5)%(1) ) Mandatory Redeemable Preferred Stock at Liquidation Value - (10.6)%(1) ) Total Net Assets Applicable to Common Stockholders - 100.0%(1) $ Calculated as a percentage of net assets applicable to common stockholders. Restricted securities have a total fair value of $51,104,090, which represents 3.3% of net assets. A portion of the security is segregated as collateral for the unrealized depreciation of interest rate swap contracts of $248,265. Securities have been valued in accordance with fair value procedures. Rate indicated is the current yield as of February 28, 2017. Various inputs are used in determining the fair value of the Company’s investments and financial instruments.These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical investments Level 2 – other significant observable inputs (including quoted prices for similar investments, market corroborated inputs, etc.) Level 3 – significant unobservable inputs (including the Company's own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table provides the fair value measurements of applicable assets and liabilities by level within the fair value hierarchy as of February 28, 2017.These assets and liabilities are measured on a recurring basis. Description Level 1 Level 2 Level 3 Total Assets Investments: Master Limited Partnerships(a) $ $ $
